 In the Matter OfP. BALLANTINE&SONS, ACORPORATIONandWHOLE-SALE LICENSEDALCOHOLICBEVERAGESALESMEN'SUNION,#20376-B,BEER DIVISION,A. F.ofL.Cases Nos. C-132 and R-1379.SUPPLEMENTAL DIRECTION OF ELECTIONFebruary 9, 1940On December 29, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceedings, ordering that the respondent ceaseand desist from certain unfair labor practices and take certain affirma-tive action found necessary to effectuate the policies of the NationalLabor Relations Act, 49.Stat. 449, and directing that an election bysecret ballot be conducted at such time as the Board should in thefuture direct under the direction and supervision of theRegionalDirector for the Second Region (New York City). The RegionalDirector has since advised the Board that an election may appropri-ately be held at this time and further reports that the parties haveagreed that those employees within the appropriate unit on the payroll of January 20, 1940, including James Kennedy, shall be eligibleto'participate' in the election...We see no reason for departing fromthe desires of the parties with respect to the date for determining theeligibility of employees to vote in the election.By virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining with.I. _Ballantine & Sons, the election by secret ballot-directed to be con-ducted by the Board's Direction of Election of December 29, 1939, beconducted as early as possible but not later than thirty (30) days fromthe date of this Supplemental Direction of Election, under the direc-tion and supervision of the Regional Director for the Second Region,118 N. L. R. B. 1007.20 N. L. R. B., No. 27.281 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all the draught- and bottle-beer salesmen employed by P. Bal-lantine & Sons, at its office at 24-16-Ridge Plaza, County of Queens,New York City, whose names appear on the pay roll.of January 20,1940, including James Kennedy, and employees who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding sales managers, assistant sales managers, supervisors, cleri-cal employees, and those who have since quit or been discharged forcause, to determine whether or not they desire to be represented byWholesale Licensed Alcoholic Beverage Salesmen's Union #20376-B,Beer Division, A. F. of L., for the purposes of collective bargaining.I